14 N.Y.2d 645 (1964)
Leo A. Larkin, as Corporation Counsel of the City of New York, et al., Respondents,
v.
G. P. Putnam's Sons, Appellant.
Court of Appeals of the State of New York.
Submitted March 23, 1964.
Decided March 26, 1964.
Charles Rembar for motion.
Leo A. Larkin, Corporation Counsel (Seymour B. Quel and George H. P. Dwight of counsel), opposed.
Motion granted upon the representation of counsel for appellant that the book will not be sold to the public within the State pending the decision on the appeal.